Case 4:19-cv-00237-ALM-CAN Document 26 Filed 05/03/19 Page 1 of 1 PageID #: 140




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  CRAIG CUNNINGHAM,                               §
                                                  §
                Plaintiff,                        §    CIVIL ACTION NO. 4:19-CV-0237-ALM-
                                                  §                  CAN
  v.                                              §
                                                  §
  QUOGEN, LLC, ET AL.,                            §
                                                  §
                Defendants.                       §

                                            ORDER

        Before the Court is Defendant Med-Sense Guaranteed Association’s Motion to

 Dismiss Complaint, filed on April 19, 2019 [Dkt. 15]. Plaintiff has moved to dismiss the entirety

 of his claims against Defendants [Dkt. 24]. Accordingly,

        It is therefore ORDERED that Defendant Med-Sense Guaranteed Association’s Motion

 to Dismiss Complaint [Dkt. 15] is hereby DENIED AS MOOT.

        IT IS SO ORDERED.
        SIGNED this 3rd day of May, 2019.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




 ORDER – Page Solo
